Citation Nr: 0707594	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-28 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for bipolar disorder.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from May 
1970 to May 1978.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision of the Seattle, Washington Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran appeared 
before a Decision Review Officer (DRO) at the RO in February 
2004.  A transcript of this hearing is of record.  In January 
2007, the veteran submitted new evidence to the Board.


FINDINGS OF FACT

1. In a February 2004 statement, prior to the promulgation of 
a decision in the appeal, the appellant submitted a statement 
that he intended to withdraw his appeal seeking service 
connection for bipolar disorder; there is no question of fact 
or law remaining before the Board in this matter.

2. The evidence reasonably establishes that the veteran has 
PTSD stemming from a stressor event in service. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; the Board has no further 
jurisdiction in the matter of service connection for bipolar 
disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2006).

2. Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the veteran's expression of intent to withdraw his 
appeal on the issue of service connection for bipolar 
disorder, further discussion of the impact of the VCAA on 
that claim is not necessary.

Since the determination below constitutes a full grant of the 
claim of service connection for PTSD, there is no reason to 
belabor the impact of the VCAA on this matter, since any 
error in notice content or timing is harmless.  Furthermore, 
it is not prejudicial that the Board is considering and 
relying upon evidence received in January 2007 in the first 
instance, as it is granting the veteran's claim.




B.	Factual Background

The veteran's service medical records are negative for 
complaints, findings, treatment, or diagnosis relating to a 
psychiatric disorder.  On April 1978 separation examination, 
clinical psychiatric evaluation was normal.  

Service personnel records indicate the veteran served in the 
Navy and was stationed aboard the USS Swordfish from January 
1973 to August 1975 and aboard the USS Barb from May 1976 to 
May 1978.

An April 2001 Adult Memory Assessment from psychologist C. D. 
A, Ph.D. (completed in conjunction with a Washington State 
Disability claim) notes a diagnosis of anxiety disorder not 
otherwise specified, with minor features of PTSD.  The 
veteran reported traumas in the Navy to include emergency 
surfacing maneuvers of a nuclear submarine and incidents that 
could have caused reactor meltdowns.  He described symptoms 
of post-traumatic anxiety, such as intrusive thoughts, 
avoidance, nightmares, and social isolation.  The 
psychiatrist stated that the medication the veteran was 
taking for bipolar disorder may have been masking some of his 
symptoms of anxiety and depression and that he showed long 
term post-traumatic anxiety from his military service.  Axis 
IV stressors included exposure to military traumas.

A January 2002 letter from C. D. A., Ph.D., indicates the 
veteran had been receiving treatment at Northeast Washington 
Family Counseling since April 1999.  An Axis I diagnosis of 
PTSD was assigned "subsequent to his experiences on nuclear 
submarines which include collision at sea, critical reactor 
incidents, and sudden uncontrolled descent" and was based 
upon mental status examination and testing, self-reported 
history, and supporting documentation, including his DD Form 
214.  Mental status examination showed the veteran had 
limited social support; tended towards social avoidance; was 
hesitant and guarded in speech and manner; had concerns about 
his cognitive decline, especially regarding his memory and 
concentration; had a flat to dysphoric affect; and had 
suicidal ideation.  An Axis IV diagnosis noted a history of 
traumatic experiences in the military and the following 
opinion was provided: "In my opinion, [the veteran's] 
condition of [PTSD] is directly related to his traumatic 
experiences in the Navy."

A January 2002 stressor statement reports the veteran 
experienced two stressor events when he was aboard the 
Swordfish: 1) During an emergency blow drill, a trainee was 
at the helm and caused the submarine to heel over and snap 
back and forth several times; there was worry that there 
could have been possible steam bubble loss that would cause 
an instant nuclear reactor meltdown; 2) the submarine hit an 
undersea mountain that ripped the sonar package from the 
submarine and tore several feet off the lower front of the 
submarine.  He reported an additional stressor event that 
occurred while he was on the USS Barb where the main battery 
disconnected and blew up, leaving only the flashlights 
working on the ship.  He had to work in 160 degree heat for 
eleven hours to restore power.  

April 2002 to June 2003 VA treatment records show treatment 
for and diagnoses by psychiatrists of PTSD.

On June 2002 private examination on contract by VA, the 
veteran reported the above described stressors.  He stated he 
was nervous after his discharge from service and got very 
little sleep.  Mental status examination revealed the veteran 
was calm and cooperative; had a moderately depressed mood and 
flattened affect; no anxiety, panic disorder, or obsessive 
compulsive symptoms.  The examiner indicated that he reviewed 
the veteran's claims file.  He did not make a diagnosis of 
PTSD because of the type of stressors indicated and the signs 
and symptoms described in response to Neurontin, which the 
veteran took for bipolar disorder.  The examiner noted that 
bipolar disorder was not related to any PTSD symptoms.

A November 2002 letter from C. D. A., Ph.D., states the 
veteran experiences symptoms sufficient to meet the DSM-IV 
criteria for PTSD, to include symptoms of re-experiencing, 
avoidance, and autonomic nervous system arousal. 

A January 2003 VA treatment plan meeting report shows that a 
psychiatrist, psychologist, social workers, and other mental 
health professionals met to discuss the veteran's treatment.  
The Axis I diagnoses included PTSD, delayed, chronic; 
treatment for PTSD included meeting certain behavioral goals, 
such as decreasing dissociative episodes and improving 
control of aggressive impulses.

A July 2003 letter from C. D. A., Ph. D. and J. A. M. (a 
Veterans Services Coordinator) states that the veteran's 
inability to recall the specific dates of his stressors is 
consistent with the diagnosis of PTSD.

SSA records include a May 2001 statement from psychiatrist C. 
S. D. that the veteran possibly has PTSD.  February 1995 to 
April 2001 Northeast Medical Group treatment records show 
diagnoses of PTSD.  A January 2001 disability evaluation by 
the Washington Department of Social and Health Services 
indicates that the veteran's PTSD symptoms recently began to 
overwhelm him; he rarely left his home and slept about 12 
hours a day.  She notes that his PTSD resulted from three 
submarine accidents and the stress involved in trying to stay 
alive during them.  He reported that his PTSD symptoms 
overshadowed his life one year in the 1980s, when he 
completely took off time from work.  He said that his mind 
had been foggy since he left the Navy and that he felt like 
he had lost 50 percent of his mental functioning.  

A December 2003 letter to Senator Maria Cantwell from the 
Center for Unit Records Research (now known as U. S. Army and 
Joint Services Records Research Center (JSRRC)) encloses deck 
logs, histories, and rosters of the USS Swordfish and USS 
Barb during the time periods the veteran was stationed on 
these submarines.  Deck logs show that on February 15, 1975 
the Swordfish had to perform an "emergency surface" because 
of 200 gallons of water flooding the torpedo room.  The 
flooding occurred because a muzzle door and signal ejector 
drain were opened at the same time.  Toxic gas was also 
present in the stern room, so the room needed to be 
evacuated.  The torpedo room was secured from the flooding 
and the stern room was secured from the toxic gas and 
ventilated.  These events occurred between 3:15 and 4:48 p.m.  

At the February 2004 DRO hearing, the veteran stated that his 
military specialty was reactor operator, preventative 
maintenance coordinator, and training coordinator.  He 
reported a stressor incident on the Swordfish that he 
believed occurred towards the end of 1974 when it was out of 
dry dock running sound trials.  There was an announcement 
that they had to "emergency blow;" he believed the 
submarine ran into the bottom of the ocean.  He said he was 
very scared because if they had hit something and it caused a 
large hole, the submarine could have sunk and they all could 
have died.  When they were able to look at the submarine a 
day or so later, the lower half of the front of the submarine 
was missing, specifically the sonar and he believed they 
missed tearing the pressure hole open by about an inch.  He 
also explained an incident on the USS Barb in about January 
or February 1978 when the submarine was out in the middle of 
the Pacific and all the lights went out for 11 hours.  He was 
involved in trying to fix the problem and had to work in 160 
degree temperatures; they found that the main disconnects in 
the battery compartment had disintegrated and caused the 
power in the entire submarine to shut down.  The veteran also 
expressed his dissatisfaction with the June 2002 VA 
examination; the DRO stated that the examiner had some 
records to review, but did not have the veteran's full 
record.

In November 2005, the veteran reported that the incident he 
recalls of the submarine hitting the bottom of the ocean is 
the same one where there was flooding.  He said he has had 
trouble remembering the specifics of the incident, but a 
letter from fellow crewmember, J. F., helped to bring back 
some of his memories.  A buddy statement from J. F. states 
that he remembers when the USS Swordfish struck the bottom of 
the ocean in February 1975.  He was in the stern room at the 
time and that while the submarine was ascending for the 
emergency blow a lithium Chloride CO2 absorption canister 
fell and ruptured, causing chlorine gas to pervade the air of 
the stern room.  A Tuesday, February 18, 1975 article from 
the Honolulu Star-Bulletin reports that the USS Swordfish 
"mysteriously struck the bottom of the Pacific near Lanai 
Saturday night and damaged sensor devices mounted on the 
hull."  The Navy denied flooding in the torpedo room.  

March to November 2005 VA treatment records indicate 
treatment for anxiety disorder not otherwise specified with 
increasing symptoms.  In December 2005, the treating 
psychiatrist provided an assessment of probable PTSD that was 
moderately exacerbated; the veteran was working on his VA 
claim and had located more evidence regarding his stressors.  
In January 2006, the treating psychiatrist indicated the 
veteran had probable PTSD with some improvement; in February 
2006, he noted it was stable.  

In January 2007, the veteran submitted several "buddy" 
statements and internet websites regarding the incident on 
the USS Swordfish.  These statements discuss the events that 
occurred in February 1975, including the torpedo room 
flooding, the emergency blow, the toxic gas in the stern 
room, and the grounding of the Swordfish on the ocean floor.  

C.	Legal Criteria and Analysis

Service Connection for Bipolar Disorder

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In a written statement received in February 2004, the veteran 
withdrew his appeal seeking service connection for bipolar 
disorder.  Hence, there is no allegation of error of fact or 
law for appellate consideration on this claim, and the Board 
does not have jurisdiction to consider an appeal in this 
matter.

Service Connection for PTSD

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and it must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence of record tends to verify the veteran's stressor 
of flooding on the USS Swordfish and it hitting the bottom of 
the ocean.  Deck logs show that the submarine experienced 
flooding and toxic gas leakage in February 1975; a Honolulu 
news article, printed contemporaneously to the event, also 
supports that the submarine hit the ocean floor.  Also, buddy 
statements from fellow Swordfish crewmembers describe the 
events of that day in sufficient detail to show that it is 
one of the stressor events the veteran has alleged.  
Corroboration of a claimed in-service stressor does not 
require "that there be corroboration of every detail, 
including the appellant's personal participation in the 
identifying process."  See Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).  Service personnel records and rosters of 
the USS Swordfish state the veteran was stationed on the 
submarine at the time of the above described incident.  
Although not all of the veteran's claimed stressors have been 
verified, the Board finds that the independent evidence of 
record is sufficient to corroborate the veteran's account of 
the alleged stressor that occurred on the USS Swordfish. 

Review of the medical evidence shows that PTSD has been 
diagnosed by both VA and private practitioners on more than 
one occasion; these examiners have specifically noted Axis IV 
diagnoses of exposure to military traumas as stressors 
supporting the PTSD diagnosis.  While the June 2002 private 
VA-contract examiner did not diagnose PTSD, it is notable 
that this examiner indicated that the medication the veteran 
was taking for his bipolar disorder might have lessened his 
symptoms.  [Notably, the veteran's treating psychologist, C. 
D. A., also noted the medication's potential effect in April 
2001 and did not provide a PTSD diagnosis at that time.]  
Also, the VA-contract examiner stated that he did not make a 
PTSD diagnosis because of the types of the veteran's 
stressors.  It is unclear exactly what the examiner meant by 
this statement, but it is notable that DSM-IV criteria state 
that a stressor is sufficient when a person is exposed to a 
traumatic event that involved actual or threatened death or 
serious injury and the person's response involves intense 
fear, helplessness, or horror.  The Court of Appeals for 
Veterans Claims (Court) has indicated that this is a 
subjective standard and is based on the individual's actual 
response to the stressor experienced, rather than on usual 
experience and response.  Cohen v. Brown, 10 Vet. App. 128, 
141 (1997).  At the time of the June 2002 examination, the 
claims file did not contain any verification of the alleged 
stressors.  The veteran has also stated his dissatisfaction 
with the examination and the DRO indicated his agreement that 
the examination was not complete.  Hence, the Board concludes 
that the findings from this examination do not have 
substantial probative value.  Significantly, VA treatment 
providers after the June 2002 VA contract examination have 
generally been of the opinion that the veteran probably does 
have PTSD.

The veteran has reported that the events on the Swordfish 
scared him and made him fear for his life.  His treating 
psychologist has concluded that his stressors, to include the 
flooding and grounding incident aboard the USS Swordfish, are 
sufficient to meet DSM-IV criteria and he has described how 
the veteran's symptoms also meet DSM-IV PTSD criteria.  He 
has also provided his opinion that PTSD "is directly related 
to his traumatic experiences in the Navy."  

Since there is competent evidence of a current diagnosis of 
PTSD, credible supporting evidence that a claimed inservice 
stressor actually occurred, and competent (medical) evidence 
of a nexus between the diagnosis of PTSD and a specific 
claimed stressor, the requirements for establishing service 
connection for PTSD are met.  Resolving reasonable doubt in 
the veteran's favor, the Board concludes that service 
connection for PTSD is warranted.


ORDER

The appeal seeking service connection for bipolar disorder is 
dismissed.

Service connection for PTSD is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


